Chief Justice Robertson
delivered the Opinion of the Court.
Unless the charter of the Bank of the Commonwealth of Kentucky be unconstitutional, neither of the pleas, pleaded in this case, contains matter sufficient to sustain the judgment of the circuit court, in bar of the action.
Having hitherto decided, that the charter of the said Bank is legal and valid, and not being inclined to retract that decision, this court cannot sustain the judgment of the circuit court.
Wherefore, the judgment must be reversed, and the cause remanded, with instructions to sustain the de murrers to the pleas.
This case and about twenty others, from the same circuit, immediately following upon the docket, were actions brought by the Bank, upon notes discounted : to which the defendants pleaded in substance, that the act of Assembly establishing the Bank, was in violation of the. constitut.ion of the United States, and void, and the. suit., therefore, being in the name of a corporation that had no legal existence, could not be maintained. The cases were ^11 decided here, on the 6th of November. On the 17th, Mr. Haggin, as counsel forthe defendants in some of the cases, moved to change the date of the judgments : in other words, to set aside the judgments which had been rendered on the 6th of November, and enter new ones, in lieu of them, under date of the 17th; slating, that his clients intended to prosecute writs of error to the Supreme Court of the United States, snd desired to obtain the order of a Judge of that court, for a supersedeas in each case ; which, under the act of Congress, could be awarded, but within ten days after the rendition of the final judgment of this court. The practice of the Federal tribunals, he observed, afforded numerous precedents of motions of this character and object, being allowed. But this court, upon consideration, overruled the motion ; the Chief Justice remarking, that the court would not, in general, he inclined to encourage proceedings intended to supersede and revise its own judgments or decrees; and they saw nothing in these cases, to entitle them to any peculiar favor.